Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter

1.	Claims 1-3, 7, 9-15, 18-22 and 24 are allowed.

Reasons for Allowance:
Regarding claim 1: 
The closest art of record singly or in combination fails to teach or suggest the limitations ”the communication based on an ad hoc network established (192, see Applicant’s Fig. 1, [0044] ) by the vehicle based on direct connections between the vehicle  and ones of the plurality of mobile computing devices (190) when the ones of the plurality of mobile computing devices are within communication range of the vehicle (see [0044]); request, following establishment of communication with the plurality of mobile computing devices, preference criteria data from the plurality of mobile computing devices (see [0045]), the preference criteria data indicative of one or more demographic characteristics of the plurality of users of the plurality of mobile computing devices within the vicinity of the vehicle, and determine, as a function of an aggregate of the preference criteria data of ones of the plurality of users of corresponding ones of the plurality of mobile computing devices within the vicinity of the vehicle (see [0040]), preference criteria for selecting the information to be presented on the digital display, the preference criteria data2PATENT provided by the corresponding ones of the plurality of mobile computing devices in response to the request; and information selection logic circuitry to select the information to be presented as a function of the preference criteria, the digital display to present the selected information for viewing outside the vehicle (see Applicant’s disclosure [0063-0066])” with all other limitations as recited in claim 1.
 .
Regarding claim 1:
The closest art of record singly or in combination fails to teach or suggest the limitations “the communication based on an ad hoc network established by the vehicle based on direct connections between the vehicle and ones of the plurality of mobile computing devices when the ones of the plurality of mobile computing devices are within communication range of the vehicle; requesting, by the vehicle following establishment of communication with the plurality of mobile computing devices, preference criteria data from the plurality of mobile computing devices, the preference criteria data indicative of one or more demographic characteristics of the plurality of users of the plurality of mobile computing 

Regarding claim 21:
The closest art of record singly or in combination fails to teach or suggest the limitations “establish communications with the plurality of mobile computing devices, the communication based on an ad hoc network established by the vehicle based on direct connections between the vehicle and ones of the plurality of mobile computing devices when the ones of the plurality of mobile computing devices are within communication range of the vehicle; request, following establishment of communications with the plurality of mobile computing devices, preference criteria data from the plurality of mobile computing devices, the preference criteria data indicative of one or more demographic characteristics of the plurality of local users of the plurality of mobile computing devices within the vicinity of the vehicle; 6PATENT Docket No. P39134USC generate preference criteria as a function of the context data and an aggregate of the preference criteria data of ones of the plurality of local users of the mobile computing devices within the vicinity of the vehicle, the preference criteria data provided by the corresponding ones of the plurality of mobile computing devices in response to the request; select digital information from  an information database as a function of the preference criteria; and cause display of the selected digital information a digital display of the vehicle (see Applicant’s disclosure [0044-0045, 0063-0066], Fig. 1)” with all other limitations as recited in claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry

4.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Shaheda Abdin whose telephone number is (571) 270-1673. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao could be reached at (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 /SHAHEDA A ABDIN/            Primary Examiner, Art Unit 2692